Citation Nr: 0738942	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  02-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  The propriety of the initial evaluation for a low back 
disorder, evaluated as 60 percent disabling from October 1, 
1998.

2.  The propriety of the initial evaluation for a left 
shoulder disorder, evaluated as 20 percent disabling from 
October 1, 1998.

3.  The propriety of the initial evaluation for a right knee 
disorder, evaluated as 30 percent disabling from October 1, 
1998.

4.  The propriety of the initial evaluation for a left knee 
disorder, evaluated as 10 percent disabling from October 1, 
1998.

5.  The propriety of the initial evaluation for residuals of 
a right femur fracture, evaluated as 10 percent disabling 
from October 1, 1998.

6.  The propriety of the initial evaluation for residuals of 
a left femur fracture, evaluated as 10 percent disabling from 
October 1, 1998.

7.  The propriety of the initial evaluation for lower right 
leg neuropathy, evaluated as 10 percent disabling from 
October 1, 1998.

8.  Entitlement to a separate evaluation for post surgical 
scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from  a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2003.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In June 2003, the Board remanded the veteran's appeal for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed to the 
extent permitted by the cooperation of the veteran.  Thus, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable dispositions of the instant case have been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  The veteran experiences pain and limitation of motion of 
the low back, left shoulder, both knees, and both hips.

3.  The veteran's service-connected low back disorder is not 
manifested by unfavorable ankylosis of the entire spine.

4.  The veteran's service-connected left shoulder disorder is 
not manifested by ankylosis; motion limited to no more than 
25 degrees from the side; fibrous union of the humerus; 
nonunion (false flail joint) of the humerus; nor loss of head 
(flail shoulder) of the humerus.

5.  The veteran's service-connected knee disorders are not 
manifested by ankylosis; cartilage, dislocated, semilunar; 
symptomatic removal of semilunar cartilage; genu recurvatum; 
recurrent instability and/or subluxation; flexion limited to 
45 degrees or less; and/or malunion or nonunion of the tibia 
and/or fibula

6.  The veteran's service-connected right knee disorder does 
not have extension limited to 30 degrees or more.

7.  The veteran's service-connected left knee disorder does 
not have extension limited to 15 degrees or more.

8.  Neither the veteran's service-connected right or left 
femur disorder is manifested by flexion limited to 30 
degrees; limitation of abduction with motion lost beyond 10 
degrees; nor malunion of the femur with a moderate hip 
disability

9.  The veteran's right lower leg neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

10.  Although the veteran has residual scars of the low back, 
left shoulder, both knees, and both hips, only the low back 
scar is shown to be painful on objective examination.

11.  None of the veteran's scars covers an area or areas 
exceeding 6 square inches (39 sq. cm.); an area or areas of 
144 square inches (929 sq. cm.); nor are they unstable with 
frequent loss of skin over the scar.

12.  The veteran's service-connected disabilities do not 
present such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for the 
service-connected low back disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 (2002).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected left shoulder disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-5203 (2007).

3.  The criteria for a rating in excess of 30 percent for the 
service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (2007).

4.  The criteria for a rating in excess of 10 percent for the 
service-connected left knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (2007).

5.  The criteria for a rating in excess of 10 percent for the 
service-connected right femur disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2007).

6.  The criteria for a rating in excess of 10 percent for the 
service-connected left femur disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2007).

7.  The criteria for a rating in excess of 10 percent for 
lower right leg neuropathy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8620 (2007).

8.  The criteria for a separate compensable rating of 10 
percent for a lower back scar are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7804 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
case.  Specifically, the Veterans Claims Assistance Act of 
2000 (VCAA), which became law on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the veteran was sent VCAA-compliant 
notification by a letter dated in June 2003, followed by 
readjudication of his appellate claims by Supplemental 
Statements of the Case dated in March 2004 and April 2007.  
This letter, in pertinent part, informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

The Board acknowledges that the veteran was not provided with 
a letter that included the information regarding disability 
rating(s) and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, a July 2002 statement from his 
accredited representative cited to relevant regulatory 
provisions of 38 C.F.R. Part 4 regarding his increased rating 
claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Consequently, the Board concludes that 
the veteran has not been prejudiced by this lack of 
notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist has been satisfied in this 
case to the extent permitted by the cooperation of the 
veteran.  All relevant medical records pertinent to the 
appeal are in the claims folder.  Nothing indicates that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested.  He has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the January 2003 Board hearing.  
Moreover, he underwent VA medical examinations in this case 
in February 1999, August 2003, October 2003, and January 
2004.  The record reflects he was also scheduled to undergo a 
new VA examination in April 2006, but he failed to appear.  
Although this examination was scheduled as part of a claim 
for special monthly compensation, as it was to be an 
orthopedic examination it appears that it would have 
contained pertinent findings regarding the severity of his 
service-connected disabilities.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The duty to assist is not a "one-
way street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.).  Consequently, the Board finds that the duty to 
assist has been satisfied to the extent permitted by the 
cooperation of the veteran.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board acknowledges that the veteran experiences pain and 
limitation of motion of the low back, left shoulder, both 
knees, and both hips.  However, as detailed below, the 
competent medical evidence does not indicate that the 
impairment of the service-connected disabilities that are 
adjudicated by this decision is of such severity so as to 
warrant higher evaluations than those currently in effect.


I.  Low Back

Legal Criteria.  The Board observes that the criteria for 
evaluating disabilities of the back have been substantially 
revised.  For example, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for evaluating intervertebral disc 
syndrome were amended, effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  In addition, 
effective September 26, 2003, further changes have been made 
to the remaining criteria for evaluating spine disorders.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The Board observes that the "old" criteria for evaluating 
disabilities provided for a maximum rating of 40 percent 
under former Diagnostic Codes 5292 and 5295, and a maximum 
rating of 60 percent under former Diagnostic Code 5293.  See 
38 C.F.R. § 4.71a (2002).  As such, the "old" criteria is 
not for consideration regarding the veteran's claim for an 
initial rating in excess of 60 percent.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a maximum evaluation of 60 
percent.  Thus, this Formula does not provide a basis for a 
rating in excess of 60 percent, which is the focus of this 
appeal.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 60 percent for his service-connected 
low back disorder.

The Board does not dispute that the veteran experiences pain 
and functional impairment due to his service-connected 
disability.  However, the only basis for a rating in excess 
of 60 percent for a spine disability under the schedular 
criteria is for unfavorable ankylosis of the entire spine.  
None of the VA examinations conducted in this case indicates 
ankylosis of the spine.  Moreover, while the record indicates 
painful and limited motion of the spine, the record does not 
reflect that the spine is fixed in flexion or extension.  For 
example, the February 1999 VA examination showed flexion to 
75 degrees with pain, and 65 degrees without.  He also had 
extension to 15 degrees with pain, and 10 degrees without.  
In addition, records dated in February 2003 showed flexion of 
70 degrees, and extension of 20 degrees.

In view of the foregoing, the Board finds that there are no 
distinctive period(s) where the veteran meets or nearly 
approximates the schedular criteria for a rating in excess of 
60 percent for his service-connected low back disorder.  As 
such, he is not entitled to a higher evaluation, to include 
on the basis of "staged" ratings.




II.  Left Shoulder

Legal Criteria.  Under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  In the instant case, as noted at an August 
2003 VA orthopedic examination, the veteran is right hand 
dominant.  Thus, his left shoulder is considered the minor 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 30 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent rating.  

Limitation of motion of the minor shoulder to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side also warrants a 
20 percent rating for the minor upper extremity.  Diagnostic 
Code 5201.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  

In cases of clavicular or scapular impairment, with 
dislocation, Diagnostic Code 5203 provides a 20 percent 
rating is warranted where either the major or minor arm is 
involved.  Nonunion of the clavicle or scapula with loose 
movement shall be assigned a 20 percent rating, while 
nonunion without loose movement warrants a 10 percent 
evaluation.  Malunion of the clavicle or scapula may be 
assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  As this Code 
does not provide for a rating in excess of 20 percent, it is 
not for consideration in the instant case.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
left shoulder disorder, even when taking into consideration 
his complaints of pain.

A thorough review of the competent medical evidence does not 
reflect that the veteran's service-connected left shoulder 
disorder is manifested by ankylosis; motion limited to no 
more than 25 degrees from the side; fibrous union of the 
humerus; nonunion (false flail joint) of the humerus; nor 
loss of head (flail shoulder) of the humerus.  

As with the veteran's service-connected low back disorder, 
the competent medical evidence does not reflect that he has 
ever been diagnosed with ankylosis of the left shoulder.  
Further, while there is limitation of motion, the record does 
not reflect that the joint is fixed in place.  For example, 
the February 1999 VA medical examination showed elevation and 
abduction of the left shoulder to 90 degrees with pain, and 
80 degrees without; internal and external rotation were both 
to 30 degrees with pain, and to 20 degrees without.  Records 
dated in February 2003 showed forward flexion to 90 degrees, 
backward extension to30 degrees, abduction 100 degrees, 
external rotation to 70 degrees, and internal rotation to 25 
degrees.  The subsequent August 2003 VA medical examination 
showed the left shoulder to have forward flexion to 180 
degrees, abduction to 170 degrees, external rotation to 90 
degrees, and internal rotation to 75 degrees, with the pain 
noted at the end of range of motion.  

The Board further observes that not only are the 
aforementioned range of motion findings against a finding of 
ankylosis, they also reflect that motion is not limited to 25 
degrees from the side.  As such, a rating in excess of 20 
percent is not warranted under either Diagnostic Code 5200 or 
5201.

In addition, X-ray testing of the left shoulder does not 
reveal fibrous union of the humerus; nonunion (false flail 
joint) of the humerus; nor loss of head (flail shoulder) of 
the humerus.  For example, the February 1999 VA medical 
examination noted that X-rays were consistent with history of 
status-post open reduction internal fixation metallic 
hardwares in the projection of left scapula and acromium 
obscuring details.  Thereafter, X-rays of the left shoulder 
in May 2003 did not show acute fractures or dislocations.  
Post-surgical changes were noted with multiple screws and 
plates in the distal clavicle and in the glenoid.  There were 
no soft tissue calcifications.  

For these reasons, the Board finds that there were no 
distinctive periods where the veteran's service-connected 
left shoulder disorder met or nearly approximated the 
criteria for a rating in excess of 10 percent.


III.  Knees

Legal Criteria.  The criteria for disabilities of the knee 
and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 
to 5263.

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Code, favorable ankylosis of either knee warrants 
a 30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  When 
the knee is fixed in flexion between 20 degrees and 45 
degrees, a 50 percent rating is assigned.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis, with 
the knee fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation. A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent evaluation is 
assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This Code 
does not provide for a disability rating in excess of 10 
percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of extension of 
the leg.  When there is limitation of extension of the leg to 
5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.  Further, 
VA's Office of General Counsel held in VAOPGCPREC 9-2004 that 
separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint. (The precedent 
opinions of the VA General Counsel's Office are binding upon 
the Board.  38 U.S.C.A. § 7104.)


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
right knee disorder, nor a rating in excess of 10 percent for 
his service-connected left knee disorder.

Initially, the Board notes that the required manifestations 
for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, dislocation or removal of the semilunar cartilage, or 
genu recurvatum have not been demonstrated. Moreover, 
Diagnostic Codes 5258, 5259, and 5263 do not provide for a 
rating in excess of 30 percent, which is what the veteran is 
seeking on appeal regarding his right knee.

With respect to Diagnostic Code 5257, the Board notes that 
the February 1999 VA examination found that there was no 
instability or laxity of the knee joints.  Similarly, both 
knees were found to be stable on the August 2003 VA medical 
examination.  Thus, neither the service-connected right nor 
left knee disorder is manifested by recurrent subluxation or 
lateral instability.  Accordingly, the veteran is not 
entitled to a compensable rating under this Code.  Moreover, 
as neither knee is entitled to a compensable rating, then 
separate evaluations are not warranted pursuant to 
VAOPGCPRECs 23-97 and 9-98.

In regard to evaluating the service-connected knee 
disabilities based upon range of motion, the Board observes 
that the February 1999 VA medical examination showed the 
right knee to have flexion to 130 degrees with pain, 120 
degrees without; extension to zero degrees with pain, and to 
-20 degrees without.  The left knee was found to have 
fatigue, weakness, and limitation of motion on flexion and 
extension with moderate resistance.  Nevertheless, he had 
flexion of 130 degrees with pain, 120 degrees without; 
extension to zero degrees with pain, and -10 degrees without.  
The August 2003 VA medical examination showed bilateral knee 
range of motion to be extension to zero degrees, and flexion 
to 135 degrees.  

None of the aforementioned range of motion findings indicate 
the veteran is entitled to a compensable rating for either 
knee under Diagnostic Code 5260 based upon limitation of 
flexion; i.e., neither knee has flexion limited to 45 degrees 
or less.  Although February 1999 findings indicate extension 
limited to -20 degrees of the right knee based upon pain, and 
-10 degrees for the left knee, this corresponds to the 30 and 
10 percent evaluations under Diagnostic Code 5261 that are 
currently in effect.  Nothing in the competent medical 
evidence shows the right knee has had extension limited to 30 
degrees or more, nor that the left knee has had extension 
limited to 15 degrees or more.  In short, he does not have 
limitation of motion to the extent that would warrant higher 
ratings for either knee, even when taking into account the 
veteran's complaints of pain.  Moreover, as he does not 
satisfy the criteria for a compensable rating under 
Diagnostic Code 5260 for either knee, separate ratings 
pursuant to VAOPGCPREC 9-2004 are not warranted in this case.

The Board further finds that neither knee has impairment that 
would warrant a higher rating under Diagnostic Code 5262 as 
there is no evidence of malunion or nonunion of the tibia 
and/or fibula.  X-rays of both knees taken in May 2003 did 
not indicate any such impairment, nor was there evidence of 
acute fractures, dislocations, and/or joint effusion.  


IV.  Femurs

Legal Criteria.  Diagnostic Code 5252 provides that a 10 
percent disability rating is contemplated for flexion of the 
thigh limited to 45 degrees.  A 20 percent disability rating 
is warranted for flexion limited to 30 degrees.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5253, for impairment of the thigh, 
where there is limitation of rotation of the affected leg, 
cannot toe-out more than 15 degrees; or there is limitation 
of abduction of the thigh and cannot cross legs, a 10 percent 
evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a.

Normal ranges of hip motion are flexion from zero degrees to 
125 degrees; abduction zero degrees to 45 degrees.  38 C.F.R. 
§ 4.17a, Plate II.

Under Diagnostic Code 5255, when there is malunion of the 
femur with a slight hip disability, then a 10 percent rating 
is assigned.  When there is malunion of the femur with a 
moderate hip disability, then a 20 percent rating is 
assigned.  When there is malunion of the femur with a marked 
hip disability, then a 30 percent rating is assigned.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a.


Analysis.  In the instant case, the Board finds that neither 
the veteran's right nor left femur warrants a rating in 
excess of 10 percent.

With respect to limitation of motion, the Board observes that 
the February 1999 VA medical examination showed the right hip 
to have flexion to 115 degrees with pain, and 100 degrees 
without; abduction of 35 degrees with pain, and 25 degrees 
without; extension and abduction to 15 degrees with pain, 10 
degrees without; external rotation to 40 degrees with pain, 
30 degrees without; and internal rotation to 20 degrees with 
pain, 10 degrees without.  Repeated motion of the left hip 
showed flexion of 110 degrees with pain, 110 degrees without; 
abduction 25 degrees with pain, 25 degrees without; 
extensions to 15 degrees with pain, 10 degrees without; 
external rotation 40 degrees with pain, 30 degrees without; 
and internal ration to 20 degrees with pain, and 10 degrees 
without.  Moreover, it was observed that repeated motion of 
flexion, extension, and abduction did cause pain with fatigue 
of the hip, with localized tenderness noted.  The subsequent 
August 2003 VA medical examination indicated that the veteran 
had normal range of hip motion.  As such, he does not have 
limitation of motion that would warrant a rating in excess of 
10 percent under either Diagnostic Code 5252 or 5253.

In regard to Diagnostic Code 5255, neither the right nor the 
left femur is manifested by malunion of the femur with a 
moderate hip disability.  The February 1999 VA medical 
examination noted that X-rays revealed old femur fractures.  
Subsequent X-rays taken in May 2003 revealed no acute 
fractures or dislocations; old, healed fractures of proximal 
femoral shafts which were internally fixed by means of 
intramedullary rod and metal screws.  The left femur was also 
described as healed on the August 2003 VA medical 
examination.  As such, neither femur has malunion.  Even if 
there were malunion, the aforementioned range of motion 
results are against a finding of moderate impairment.

For these reasons, the Board finds that there were no 
distinctive periods where either service-connected femur 
disorder warranted a rating in excess of 10 percent.


V.  Neuropathy

Legal Criteria.  The veteran's service-connected right lower 
leg neuropathy is evaluated pursuant to the criteria for 
neuritis of the sciatic nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.  Under this Code, a 10 
percent evaluation may be assigned for mild incomplete 
paralysis of the sciatic nerve, 20 percent for moderate 
incomplete paralysis, 40 percent for moderately severe 
incomplete paralysis, and a 60 percent evaluation for severe 
incomplete paralysis with marked muscular atrophy.  Complete 
paralysis when the foot dangles and drops, has no active 
movement possible of muscles below the knee, and with flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.


Analysis.  In the instant case, the Board finds that the 
records does not reflect the veteran's service-connected 
right lower leg neuropathy is manifested by moderate 
incomplete paralysis.

The February 1999 VA medical examination noted that, on the 
right leg, below the knee down to the foot, there was 
tingling and sensation on pressure on the medial right knee 
area which was not noted on the left.  Nevertheless, strength 
of the lower extremities was found to be 5/5.  There was also 
no ankle edema, knee edema, or swelling.  Foot examination 
was found to be normal.  Moreover, the subsequent August 2003 
VA medical examination specifically found that the right 
lower leg neuropathy did not involve paralysis or atrophy.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 8620.


VI.  Scars

The record reflects that the veteran has residual scarring of 
the low back, both knees, both hips, and the left shoulder.  
He has contended that he is entitled to separate compensable 
ratings for these scars.  However, for the reasons detailed 
below, the Board finds that only the lower back scar warrants 
the assignment of a separate compensable rating.

The criteria for evaluating scars is found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805.

The Board notes that the criteria for rating skin disorders, 
including scars, were revised effective August 30, 2002 
(during the instant appeal period). 

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck. As the scars  that are the 
subject of this appeal are clearly not part of the head, 
face, or neck, this Code is not applicable in the instant 
case.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, prior 
to August 30, 2002, Diagnostic Codes 7801 and 7802 were for 
evaluating burn scars, and, as such, were not applicable to 
the instant case.  Accordingly, only the current version of 
these Codes are for application.

Under the current Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.). 

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

In this case, none of the pertinent scars cover an area or 
areas to the extent necessary for a compensable rating under 
either Diagnostic Code 7801 or 7802; none of the scars covers 
an area or areas exceeding 6 square inches (39 sq. cm.), nor 
an area or areas of 144 square inches (929 sq. cm.).  A 
January 2004 VA medical examination noted that the back scar 
measured 7 cm x 4 mm; the right knee scar measured 1 cm x 4 
mm; a left knee superior scar and a right knee inferior scar 
both measured 1.5 cm x 4 mm; scars of the right and left 
hips, as well as a left shoulder anterior scar, all measured 
8 cm x 5 mm; a left upper thigh scar was 7cm z-shaped with 5 
mm width; and a left shoulder posterior scar measured 10 cm x 
5 mm.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  A Note following this 
Code defines an unstable scar as one where, for any reason, 
there is frequent loss of skin over the scar.  A superficial 
scar is not one associated with underlying soft tissue 
damage.  However, the competent medical evidence does not 
reflect that any of the aforementioned scars are unstable 
with frequent loss of the skin.  The Board also observes that 
the January 2004 VA medical examination noted that the scars 
had no ulceration.  

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  Here, the January 2004 VA medical examination found 
that the lower back scar was painful to palpation, but that 
there was no pain to palpation of the remaining scars.  As 
such, only the back scar is entitled to a separate 
compensable rating of 10 percent under this Code.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  However, as detailed above, 
the service-connected back, left shoulder, knee, and femur 
disabilities have already been evaluated on the basis of 
limitation of motion.  Therefore, the Board cannot consider 
evaluating these scars on this basis because it would be a 
violation of the prohibition against pyramiding.  38 C.F.R. 
§ 4.14.

For these reasons, the Board concludes that only the 
veteran's back scar is entitled to a separate compensable 
rating.


VII.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

In this case, the Board also concurs with the RO's 
determination that the veteran's service-connected low back, 
left shoulder, bilateral knee, bilateral femur, and right 
lower leg neuropathy do not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Although the record reflects that the veteran has had 
outpatient treatment and previously had surgery for all of 
these joints, the only period of hospitalization during the 
pendency of this case appears to have been in 2001 for 
injuries incurred as a result of a fall.  Thus, none of the 
service-connected disabilities have resulted in frequent 
periods of hospitalization.

The Board does not dispute his service-connected disabilities 
have caused problems with employment, and that the veteran 
has been unemployed since February 2002.  However, the Board 
finds that a thorough review of the record indicates that 
this impairment has been adequately compensated by the 
assigned schedular ratings, as well as the fact he has been 
in receipt of a total rating based upon individual 
unemployability (TDIU) since February 2002.  Indeed, 38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
such, the service-connected disabilities have not resulted in 
marked interference with employment beyond what is 
contemplated by the current assigned ratings. 

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


VIII.  Conclusion

For the reasons stated above, the Board has concluded that 
the veteran is entitled to a separate compensable rating of 
10 percent for a back scar, but that the preponderance of the 
evidence is otherwise against the veteran's current appellate 
claims, and that they must be denied.  As the preponderance 
of the evidence is against these claims, the benefit of the 
doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).



ORDER

Entitlement to an initial evaluation in excess of 60 percent 
for a low back disorder is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a left shoulder disorder is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for a right knee disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right femur fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left femur fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lower right leg neuropathy is denied.

Entitlement to a separate compensable evaluation of 10 
percent for a back scar is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


